EXHIBIT 21SUBSIDIARIES OF THE REGISTRANT ARCHER-DANIELS-MIDLAND COMPANY June 30, 2007 Organized Under Laws of Ownership ADM Worldwide Holdings LP (A) Cayman Islands 100 ADM Europe BV (B) Netherlands 100 ADM Canadian Holdings BV (C) Netherlands 100 ADM Agri-Industries Company (D) Canada 100 ADM Ireland Holdings Ltd. (E) Ireland 100 ADM Global Cocoa Holdings Ltd. (F) Cayman Islands 100 (A) ADM Worldwide Holdings LP owns ADM Europe BV and seventeen subsidiary companies whose names have been omitted because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary. (B) ADM Europe BV owns ADM Canadian Holdings BV, ADM Ireland Holdings Ltd. and one hundred thirty-one subsidiary companies whose names have been omitted because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary. (C) ADM Canadian Holdings BV has one subsidiary company, ADM Agri-Industries Company. (D) ADM Agri-Industries Company has fifteen subsidiary companies whose names have been omitted because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary. (E) ADM Ireland Holdings Ltd. has twenty subsidiary companies whose names have been omitted because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary. (F) Global Cocoa Holdings, Ltd. has seven subsidiary companies whose names have been omitted because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary. The names of eighty-five domestic subsidiaries and twenty-three international subsidiaries have been omitted because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary.
